Citation Nr: 0426457	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  96-41 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition 
secondary to service-connected migraine headaches.

2.  Entitlement to service connection for a nervous condition 
secondary to service-connected migraine headaches.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

(The claims for the propriety of an apportionment paid from 
April 1, 1998 to December 25, 1999, entitlement to vocational 
rehabilitation benefits, and entitlement to clothing 
allowances for the years 1996, 1997 and 1998 will be 
addressed in separate decisions under separately assigned 
docket numbers.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1994, the RO denied 
claims for service connection for a heart condition and a 
nervous condition both claimed as secondary to service-
connected migraine headaches.  In March 1996, the RO denied 
the claim of entitlement to TDIU.  

In September 2001, the veteran appeared and testified in 
Washington, D.C., before C.W. Symanski, who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing, and to render a final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002).  The Board remanded 
the case to the RO in 


November 2001 for further development.  In December 2003, the 
veteran again appeared and testified in Washington, D.C., 
before the undersigned.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's claimed heart condition, to include mitral valve 
prolapse and symptoms of chest pain and irregular heartbeats, 
are not causally related to his service connected migraine 
disorder and/or the taking of medications to treat his 
service connected migraine disorder

2.  There is no competent evidence suggesting a causal 
relationship exists between the veteran's claimed nervous 
condition, to include diagnoses of depressive disorder NOS 
and dysthymia, and his service connected migraine disorder 
and/or the taking of medications to treat his service 
connected migraine disorder.

3.  The veteran has a 50 percent rating for service connected 
migraine headaches, and a 10 percent rating for residuals of 
keloids of the upper chest.

4.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A heart condition is not proximately due to or the result 
service connected migraines or the medications taken for 
service connected migraines.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2003).

2.  A nervous condition is not proximately due to or the 
result service connected migraines or the medications taken 
for service connected migraines.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran seeks service connection for a heart condition 
and a nervous condition, both as secondary to service 
connected migraine disorder, and entitlement to TDIU.  At the 
outset, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) were enacted into law 
during the pendency of this appeal.  In pertinent part, this 
law defines VA's notice and duty to assist requirements in 
the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his/her 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered many 
years prior to the passage of the VCAA on November 9, 2000.  
On April 17, 2001, the RO provided the veteran a VCAA letter 
notifying him of the relative duties on the part of VA and 
himself in developing the claims.  This letter included 
sections entitled "What You Should Know About Your Claim," 
"VA's Duty to Notify You About Your Claim," "VA's Duty to 
Assist You With Obtaining Evidence For Your Claim," "What 
Must The Evidence Show To Establish Entitlement," "What 
Information or Evidence Do We Still Need from You," "When 
and Where Do You Send The Information Or Evidence," "What 
Evidence Do We Have To Support Your Claim," "How Long Will 
It Take To Decide Your Claim," "Your Right to Privacy," 
and "When We Need the Information."  The veteran was 
specifically advised that evidence necessary to substantiate 
his claims included:

?	"medical evidence of permanent and total 
disability resulting from your service-
connected disabilities.  In other words, 
evidence showing that your service 
connected conditions preclude normal 
employability; and 
?	medical evidence that relates your heart 
condition and nervous condition to your 
service-connected migraine headaches or 
medication taken for your migraine 
headaches."

This letter also included a notice to "[p]lease advise our 
office if there is any additional evidence that is relevant 
to your claim."  

Additionally, the RO sent the veteran letters dated January 
28, 2002 and April 29, 2002 notifying him of additional 
evidence which might be capable of substantiating his claims.  
The initial Statement of the Case (SOC) and subsequent 
Supplemental Statements of the Case (SSOC) have periodically 
advised the veteran of the evidence obtained and reviewed, 
the applicable legal standards of review, and the Reasons and 
Bases for the unfavorable determinations.  A Board remand 
order in November 2001 further delineated for the veteran the 
dispositive issues in the claims.  The Board also notes that 
there is extensive documentation of record advising the 
veteran that his original claims folder was lost, and that 
his claims folder had to be rebuilt.  Based upon the above, 
the Board finds that VA has satisfied the duty to notify 
content requirements of both 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudications denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has clearly understood the 
evidentiary requirements to substantiate his claims, and has 
undertaken an active effort to supplement the record with 
medical articles and publications.  He has also testified on 
several occasions, and all relevant medical evidence has been 
secured.  In April 2001, the veteran informed the RO that 
there was no further evidence available to his claims at that 
time.  The Board has obtained medical examination and opinion 
in his claims as well as VA clinic records and documents from 
the Vocational and Rehabilitation Service.  On numerous times 
during the appeal, the veteran has expressed his 
dissatisfaction with the time it has taken to complete his 
appeal.  He has also testified to his belief that the RO 
decisions were the product of bias related to his termination 
from VA employment.  In December 2003, he submitted 
additional evidence in support of his claims with a waiver of 
RO review of this evidence.  On this record, the Board finds 
that no beneficial effect would flow to the veteran in 
starting his claims anew, and that any defect with respect to 
the VCAA timing requirement in this case would be harmless 
error.  See 38 C.F.R. § 20.1102 (2003) (an error or defect by 
the Board which does not affect the merits of the issue or 
the substantive rights of a claimant will be considered 
harmless error and not a basis for vacating or reversing a 
decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of a claim.  In 
this case, the RO has obtained the veteran's VA clinic 
records and his Vocational and Rehabilitation folder.  The RO 
has undertaken extensive efforts to rebuild the claims 
folder, and the veteran has forwarded all copies of materials 
from his lost claims folder he had in his possession.  The 
Board has remanded this case in order to obtain all 
additional records that may be available to rebuild the 
folder.  The veteran is not claiming that his medical 
conditions are related to event(s) in service, and the 
absence of service medical records are harmless in this case.  
The claims folder does contain medical records relative to 
the claimed onset of the heart and nervous conditions as well 
as records covering the period of claimed entitlement to 
TDIU.  There are no outstanding requests to obtain relevant 
information and/or evidence.

In addition, VA obtained medical examinations and opinion as 
necessary to substantiate the claims.  The argument has been 
raised that these examination the January 2003 VA mental 
disorders and neurology examinations are inadequate for 
rating purposes.  The Board has reviewed these examination 
reports, and finds them adequate for rating purposes.  In 
particular, the January 2003 VA neurology examination report 
does provide an equivocal opinion as to employability but, as 
addressed below, that opinion necessarily hinges on the 
veracity of the veteran's reported frequency and duration of 
symptoms which is subject to a merits determination.  The 
mental disorders examination report was based upon review of 
the claims folder, and the Board finds no deficiencies in the 
content of the report.  The veteran's disagreement with the 
ultimate conclusions reached does not provide a basis for 
inadequacy.  Further, the VA heart examination report 
findings are consistent with findings of a private 
examination report submitted by the veteran in 2003.  Absent 
any competent evidence associating the claimed nervous 
disorder to a service connected disability or medications 
taken for treatment thereof, VA has no duty to obtain opinion 
on the nervous disorder claim other than the examination 
reports already obtained.  See generally Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

Based upon the above, the Board also finds that VA has 
satisfied the duty to assist requirements of the VCAA.  The 
CAVC has concluded that the VCAA does not require a remand 
where a claimant was fully notified and aware of the type(s) 
of evidence required to substantiate the claim and that no 
additional assistance would aid in further developing a 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, it is evident that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claims, the VCAA does not require 
further assistance.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Factual Background

The veteran served on active duty from August 1974 to January 
1978.  His claims folder has been rebuilt, and his service 
medical records are unavailable.  He is service connected for 
keloids of the upper anterior chest rated as 10 percent 
disabling since June 1980, and migraine headaches rated as 50 
percent disabling since June 1991. 

In pertinent part, VA clinical records beginning in 1991 show 
the veteran's treatment for migraine headaches associated 
with nausea, photophobia, phonophobia and right-sided head 
pain followed by successive headaches for the next 2 to 3 
days.  On December 17, 1992, he was admitted to the Medical 
Intensive Care Unit of the Jackson, Mississippi VA Medical 
Center (VAMC) for evaluation of chest discomfort and frequent 
premature ventricular complexes (PVC's).  His initial 
electrocardiogram (EKG or ECG) results, however, were normal.  
His admission history included report of a 10 year history of 
migraine headaches treated with Pamelor 50 mg. every night 
(q.h.s).  He had a previous admission in September due to 
abdominal discomfort, described as a "gastrointestinal 
virus" with nausea and vomiting, with a normal computerized 
tomography (CT) scan of the abdomen at that time.  For the 
last month, he had grown weaker with more frequent headaches 
causing him to miss three days of work.  His heart 
examination revealed regular rate and rhythm with occasional 
ectopy, point of maximal impulse (PMI) at the mid clavicular 
line, and no gallops.  A chest x-ray showed full SVC at the 
superior mediastinum with clear lungs.  An echocardiogram 
(ECHO) showed decreased left ventricular function with an 
ejection fraction of 20%.  No pericardial effusions were 
noted.  A VO scan was interpreted as normal.  He was 
diagnosed with myocarditis, but the veteran declined a 
myocardial biopsy.  His chest pain resolved, and he was 
discharged on December 22, 1992.  His discharge summary 
included a cross out of the diagnosis of myocarditis 
supplanted in writing with a diagnosis of dilated 
cardiomyopathy of unknown etiology.

The veteran appeared before the RO in June 1993 and testified 
to never being relieved of some type of headache.  He had 
dull headaches every day for which he obtained some relief 
with aspirin, Tylenol and Pamelor at night.  His medication 
had been increased so that he felt light-headed most of the 
time and fatigued to the point of feeling like a zombie.  He 
had severe headaches, which would usually appear on the 
weekends, averaging two to three times per month and lasting 
1-4 hours in duration.  They were associated with a change of 
taste, sensitivity to light and noise, visual changes, 
temporary body paralyzation and pain so severe his hair hurt.  
These headaches required him to take Vistaril and visit the 
hospital, to include one instance of being put on an 
intravenous (IV) drip.  He also received regular Demerol 
shots.  He would usually require a day to come down from the 
medication and, overall, would have to miss from 11/2 to 3 days 
of work for each episode.  He was thankful he had the 
flexibility of a federal job.

In October 1993, the veteran was admitted to the Jackson VAMC 
due to acute onset of pleuritic chest pain with no radiation.  
He described increased fatigue and weakness for several weeks 
with one episode of palpitations.  His history of myocarditis 
of unknown etiology was noted as well as the laboratory 
results from December to June 1993.  He was admitted to the 
Blue Medicine Service with an EKG showing alternating 
bigeminy and sinus rhythm.  He was given Lasix 20 mg. 
secondary to shortness of breath and questionable increased 
vascularity of pulmonary markings with relief of chest pain.  
He was asymptomatic for syncopal episodes and absent chest 
pain during the hospitalization.  He was placed on telemetry 
and noted to have frequent PVC's but no symptoms.  Cardiology 
felt his shortness of breath was unrelated to a cardiac 
etiology.  An exercise graded heart scan was deemed 
"normal" with a left ventricular ejection fraction after 
exercise of 83% and good left ventricular contraction.  An 
exercise stress test was negative with PVC's disappearing 
without exercise.  An ECHO revealed borderline left 
ventricular end-diastolic pressure with good systolic 
function, an ejection fraction of 70%, and mild prolapse of 
the mitral valve.  A repeat EKG on the date of discharge 
revealed a sinus-alternating-with-bigeminy rhythm, but no 
treatment was warranted as the veteran was asymptomatic.  
Pulmonary consultation indicated that there was no active 
pulmonary dysfunction leading to any pain.  The veteran was 
discharged with diagnoses of pleuritic chest pain, history of 
myocarditis, and migraine headache.  His medications included 
one aspirin per day and Tylenol as needed.

In March 1994, the veteran underwent VA general medical 
examination with benefit of review of his claims folder.  He 
reported using a cream to treat itching from his keloids on 
his chest.  He described 1 to 2 headaches per week lasting 
two to three days in duration.  He also reported heart 
problems described as fluid around his heart, irregular heart 
beats, continuous soreness of his chest, and constant 
tiredness.  He was unable to sleep at night, and became short 
of breath "from lack of oxygen."  He had a stabbing chest 
pain, left of the upper sternum area, if he turned the wrong 
way or lifted something heavy.  He reported once being placed 
on medication for his heart condition.   However, he 
discontinued its use because his boss told him his 
performance was not good.  On diagnostic testing, an EKG was 
deemed normal.  A chest x-ray showed normal heart size with a 
questionable right apical pulmonary nodule.  His thyroid 
function tests were within normal limits.  Electrolytes, 
renal function and arterial blood gasses were normal.  A 24-
hour Holter monitor revealed the basic rhythm to be sinus 
with frequent PVC's, isolated and bigeminal rhythm.  An ECHO 
revealed a normal study except for mild prolapse of the 
mitral valve and anterior leaflet without any mitral 
regurgitation.  Following examination, the examiner offered 
the following commentary:

DIAGNOSES:  (1) Keloids of chest.  (2) 
Migraine headaches.  (3)  Past history of 
myocarditis or dilated cardiomyopathy, 
resolved.  (4) Frequent PVC's.  (5) Atypical 
chest pain, etiology unknown, possibly 
secondary to his mild mitral valve prolapse 
without mitral regurgitation.  (7)  History of 
diarrhea, possibly irritable bowel.  (8)  See 
Psychiatric exam.

REMARKS: I will leave an opinion as to the 
Propranolol and nervous condition to the 
Psychiatric evaluator.  Concerning his heart 
condition, I reviewed the C-file and his 
diagnosis was myocarditis or dilated 
cardiomyopathy, etiology unknown.  It was not 
clear from the C-file as to whether he was 
still on Inderal at that time or not.  
Patients that have continued use of beta 
blockers such as Propranolol can have cardiac 
failure.  The problem at present time is that 
he continues to complain of a heart problem 
and is definitely not taking Propranolol at 
the present time and he has no evidence of 
congestive heart failure, myocarditis or 
dilated cardiomyopathy.  His echocardiogram is 
essentially normal except for mild prolapse of 
the anterior leaflet of the mitral valve.  In 
other words, he does not have a dilated left 
ventricle and his ejection fraction is normal 
so he is not in any kind of cardiac failure or 
does he have cardiomyopathy at the present 
time.  But, he continues to complain of 
"heart problems" described above as atypical 
pain and irregular heartbeats.  Therefore, I 
would not be able to say that his present mild 
mitral valve prolapse and frequent PVC's is 
related to his Propranolol because he is not 
on Propranolol or there is any evidence to 
suggest that his prior taking of Propranolol 
is the cause of any kind of claimed cardiac 
condition at this time.  If any further 
information is needed beyond this, I would 
recommend a Cardiology evaluation.

The veteran also underwent VA mental disorders examination in 
March 1994.  At that time, he stated "[t]hey diagnosed me as 
having myocarditis on December 17, 1992, and it's been 
downhill ever since.  I feel depressed all the time.  No 
energy.  Feel like I'm at the breaking point.  Wake up all 
night.  I just work and sleep."  He also reported migraine 
headaches occurring at least once a week and lasting two to 
three days in duration.  He stated "I'm used to the 
headaches, but with the headaches and the heart problem 
sometimes I feel like giving up."  The sedation from 
medication interfered with his work.  He stated that "[n]ow, 
I hate my job.  I just don't have any energy."  He admitted 
to suicidal thoughts, but denied intent.  His mental status 
examination was significant for depressed mood, and mild 
irritability.  He was given a diagnosis of dysthymia with an 
explanation as follows:

This 37 year old male from Jackson, MD, gives 
an approximately 15 month history of 
depression which appears to be caused by 
limitations imposed upon him by recently 
diagnosed myocarditis.  Symptoms have existed 
more than six months; therefore, the patient 
can no longer be considered from adjustment 
disorder.  C-file was examined and did not 
contain information which appeared to 
contradict the above conclusions.

An April 1996 written statement from the veteran described 
two to six migraines per month lasting 18 to 24 hours in 
duration followed by an inability to function due to fatigue 
for additional 24 to 48 hours.  He claimed to have used over 
300 hours of sick leave plus annual leave in 1992 due to his 
migraines.  His headaches were occurring so frequently that 
he stayed nauseated, and caused him to verbally abuse his 
family and everyone else around him.  He believed his 
headache disorder contributed to his losing his job with VA.

The veteran's April 1996 testimony before the RO elaborated 
on the theory that the Propranolol prescribed for his service 
connected migraine headaches caused him to develop symptoms 
of chest pain and irregular heartbeat after only six months 
of use.  He believed his hospitalization for myocarditis was 
related to the Propranolol, and recalled a female doctor 
advising him to research whether a relationship existed in 
the Physicians Desk Reference (PDR).  According to the 
veteran, the PDR lists his symptoms as known side effects of 
Propranolol.  He stopped taking Propranolol and his symptoms 
subsided except for the irregular heartbeats.  He avoided 
physical exertion and remained on a strict diet.  He also 
indicated that he developed symptoms of depression and lack 
of energy after taking all of his medications, and also 
alleged having a nervous disability as secondary to the 
myocarditis and heart problems.

The veteran also described having two types of headaches 
during his testimony.  Daily, he had little dull right-sided 
headaches as well as migraine headaches on a weekly basis.  
His migraine headaches were manifested by change of taste, 
feeling sick to his stomach, and inability to tolerate light 
or noise.  His symptoms became so severe that he became 
paralyzed and contemplated suicide.  He obtained Demoral 
shots at VA which would make him fall asleep.  His headaches 
were uncontrollable resulting in 165 to 175 hours per year of 
missed work leaving him with no annual leave for vacation.  
He was dismissed from his job at VA, and had been unable to 
obtain employment as his headaches kept him from working 2 to 
3 days per week.  Generally, he had experience as a military 
policeman, and went to school to become a counselor.  His 
vocational experience involved dealing with people such as 
working with children in a juvenile division, but his 
headaches had now prevented him with dealing with the public. 

VA clinic records include a June 1999 neurologic outpatient 
note reporting the veteran's complaint of 3 headaches per 
month, including two headaches after awaking from his shot.  
His headaches were associated with an aura of odd taste.  He 
had been on beta blockers, Amitriptyline, Protriptyline, and 
Divalproex without significant benefit.  He currently 
obtained a Toradol and Compazine shot when he had headaches 
which, he reported, worked well.  He was unable to take 
Imitrex because of myocarditis.  An August 1999 psychiatric 
consultation noted complaint of anxiety, depression, 
anhedonia, sleep disturbance, decreased energy/fatigue, 
decreased concentration, psychomotor disturbances, feelings 
of worthlessness and suicidal ideations.  The examiner noted 
the veteran's history as follows: "these sx occurring since 
1992 when he found out that he has 'heart problems.'  He 
reports dx with MVP during that time.  He had worked with the 
VA for 17 1/2 years.  In 1995, he stop[ped] working.  Since 
that time, he states having 'nightmares' that contains issues 
of death (cliffs, bridges, and skeletons).  These dreams 
occur about once a week."  He was given an assessment of 
Depressive disorder (D/O) not otherwise specified (NOS) and 
assigned Global Assessment of Functioning (GAF) scores of 45 
for both the current and past years.

The veteran underwent VA neurologic examination in August 
1999.  His claims folder was present, but only contained non-
medical correspondence that was insufficient to determine 
whether or not his migraine headaches were truly refractory 
to the common forms of therapy.  The veteran described 
migraines occurring three times a month and lasting as long 
as a day or two in duration.  They occurred at any time and 
were usually manifested by severe right sided throbbing pain, 
tenderness or hypersensivity of the scalp, and visual 
distortions.  At times, other systemic symptoms were 
manifested.  He required bed rest to treat his headaches, but 
he still had a headache the next day.  On examination, the 
veteran's motor, neurologic and sensory examinations were 
unremarkable.  The examiner gave an impression of normal 
neurologic examination in an individual with vascular 
headaches.  Absent review of the veteran's medical records, 
the examiner was unable to render an opinion as to 
unemployability.

VA clinic records next reveal a September 1, 2000 primary 
care visitation recording the veteran's history of a headache 
disorder associated with nausea, vomiting, photophobia, 
phonophobia and a certain taste in his mouth before their 
onset.  He occasionally had some episodic numbness of the 
left arm and leg.  His occupation was reported as "DISABLED 
DUE TO MIGRAINES" and his past treatment history included 
Cafergot, Imitrex which he could not take due to heart 
problems, Toradol injections, Propranolol, Compazine and 
Protriptyline.  He was given an impression of migraines with 
a 60 mg. injection of Toradol given.  He refused a trial 
prescription of neurotine.  His subsequent VA clinic records 
record his frequency of 2 to three migraines per month with 
Toradol injections every two weeks.

In March 2001, the veteran filed an application for VA 
Vocational and Rehabilitation benefits to become a Chaplain.  
At that time, he expressed a desire to obtain a Masters 
degree in Divinity.  He held a bachelors degree in Criminal 
Justice from Jackson State University with service as a 
military policeman.  He had worked as a VA benefits counselor 
from June 1981 to November 1994 before leaving due to an 
increased severity of his headaches and heart condition.  He 
indicated that his VA vocation had become too stressful.  
During his period of unemployability, he had been 
volunteering in spiritual religious counseling at the 
Mississippi Department of Corrections as well as teaching 
Bible school.  He reported a worsening of his headaches "2 
to 3 headaches monthly that last 3 to 7 days."  This 
required monthly Toradol injections at VA.  He described no 
limitations related to his service connected keloid disorder.  
He described service connected disabilities as affecting his 
job performance, job satisfaction, and job opportunities.  He 
was "not able to work with ... migraine headaches" which 
caused him to miss work and interfere with manager.  His 
heart condition limited him from lifting anything over 30 
pounds, and his depression resulted in "good days bad 
days."  He believed that obtaining a Master of Divinity 
degree would improve his ability to work consistently.  He 
provided an overall assessment of his disability and 
limitations as follows:

I hate having headaches.  I have found working 
in the religious fields is less stressful.  I 
believe working as a Chaplain I can be 
productive and help other[s]."

Also in March 2001, the veteran submitted a sick leave report 
for his VA employment for the years 1993 and 1994.  The 
results are as follows:

Pay Period
1993
1994
1
72.00
22.25
2
60.00
2.50
3
24.00
2.25
4
28.75
8.00
5
8.00
6.00
6
16.00
8.00
7
16.00
2.50
8
14.25
-0-
9
8.00
8.00
10
8.00
-0-
11
8.00
5.00
12
4.50
8.00
13
4.50
8.00
14
11.25
-0-
15
17.25
-0-
16
-0-
8.00
17
-0-
-0-
18
24.00
-0-
19
-0-
-0-
20
26.25
-0-
21
64.00
-0-
22
19.5
-0-
23
20.00
-0- (Separated)
24
24.00

25
-0-

26
2.5


484.25
88.5

An April 2001 letter from Robert N. Fortson, District Elder 
for the Southeastern District Council of the Pentecostal 
Churches of the Apostolic Faith Association Inc., included 
the following assessment of the veteran's suitability for 
chaplain training:

I have known [the veteran] for eleven years.  
I am currently the Chairman of the 
Southeastern District Council of the 
Pentecostal Churches of the Apostolic Faith 
Association, Inc.  [The veteran] is the 
treasurer of the Council.  He has faithfully 
served in this capacity for over five years.  
He has conducted himself in a professional, 
responsible, and spiritual manner throughout 
this time.  He has maintained accurate and 
reliable records.  Moreover as a member of the 
executive board, he has demonstrated his 
spiritual insight in numerous decisions made 
by this organization.  [The veteran] is an 
asset to the Southeastern District Council.

I highly recommend [the veteran].  It is my 
belief that he will make an excellent chaplain 
after completion of the necessary training.

An April 2001 letter from Bishop Phillip Coleman, Dr., of the 
Greater Bethlehem Temple Apostolic Faith Church also highly 
recommended the veteran for vocational training as a chaplain 
noting, among other things, that the veteran had been 
faithfully volunteering in the prison ministry at the 
Mississippi Youth Correctional Complex and the State of 
Mississippi Department of Corrections for the last year.

On April 23, 2001, a VA Vocational and Rehabilitation 
Counselor conducted a feasibility evaluation based upon 
interview of the veteran and all available documentation of 
file.  Pertinent portions of the report are as follows:

I. Physical Health Status

[The veteran] has a combined service connected 
disability rating of 60%.  He has a 50% 
service connected disability rating for 
condition of the nervous system (migraine 
headaches) and 10% service connected rating 
for superficial scars.  He has 0% ratings for 
non-service connected disabilities (urinary 
condition, impaired hearing, hemorrhoids and 
dysthymia).  He informed that he also has 
heart problems.  He stated that his headache 
medications caused him to have heart failure.  
His heart condition does not allow him to lift 
over 30lbs.  He has migraine headaches two-
three times a month.  His headaches usually 
last from three to seven days long.  His body 
becomes paralyzed as he is having a headache.  
He can not function during his headache 
moments.  He takes tylenol 3 for the pain 
until he visits his physician.  He visits 
hi[s] medical doctor when he has a headache to 
receive a torodal injection for his pain.  The 
torodal shots has been successful.  He has 
been taking the torodal shots for over a year.  
Stress and stressful situations causes him to 
have headaches.  He feels that he needs to be 
in a no stress/independent environment in 
order to succeed in gainful employment.  He 
feels that he can not function in a controlled 
setting with deadlines and specific demands.  
His condition is stable when he works alone.  
He visits his medical doctor at the VAMC in 
Jackson, MD once every month, or on an as 
needed basis.  He informed that his medical 
condition has not changed since he was 
discharged from his previous employment 
position as a Benefits Counselor.  His medical 
condition has prevented him from seeking and 
entering gainful employment.

II.  Mental Health Status

He feels that he is not mentally stable at 
this time.  He becomes depressed as he thinks 
about his inability to function as he once 
did.  He can not tolerate loud music and does 
not have any friends due to the different 
changes he experienced suffering with his 
disability.  He does not drink, smoke, or use 
any drugs.

He may benefit from counseling to address his 
depression.

...

VI.  Educational/Vocational Training Status

He graduated from Jackson Stated [sic] 
University in 1982 with a Bachelor's degree in 
criminal justice.  He enlisted in the US Army 
from August 1974 to February 1978.  He was 
given an honorable discharge.  He was military 
policeman in the US Army.

VII.  Employment/Career Development Status

He is currently unemployed.  He has been 
unemployed since November of 1994.  His last 
employer was the Department of Veterans 
Affairs, Regional Office, located in Jackson, 
MS.  He earned $31,000 a year.  He was a 
Benefits Counselor from 6/1981 to 11/1994.  
This was a permanent full time position.  He 
was fired from this job because of his 
excessive absences from work.  He did not 
provide medical documentation to support his 
absences.  The veteran stated that he felt 
that the VA should have obtained his records 
from the VA hospital, since we are in the same 
system.  His disability was aggravated at this 
job because of high stress, co-worker manager 
relationship and demands of the position.  He 
missed many days from work due to his service 
connected disability.  He has not worked 
since.  He stated that he has not sought 
employment because of his medical condition.

Entitlement Determination

Impairment & Employability

It is felt that the effects of the veteran's 
service connected disability, 50% rating for 
condition of the nervous system (migraine 
headaches), has caused him to have functional 
limitations in regards to maintaining and 
seeking gainful employment.  His heart 
condition does not allow him to lift over 
30lbs.  He has migraine headaches two-three 
times a month.  His headaches usually lasts 
from three to seven days long.  His body 
becomes paralyzed as he is having a headache.  
He can not function during his headache 
moments.  He was fired from his last 
employment position because he missed too many 
work days while suffering with his disability.  
He feels that he is unable to function in a 
stressful environment.  Stress causes his 
migraine headaches.  His disability has caused 
him to lose gainful employment and has 
prevented him from obtaining gainful 
employment.  [The veteran] has an impairment 
to employability.

Material Contributions of Service Connected 
Disability to the Impairment

It is determined the [veteran] has a service 
connected disability that materially 
contributes to his impairment of 
employability.  Considering his medical 
condition, and inability to maintain and 
obtain suitable employment, it is determined 
that he has an employment handicap.  It is 
felt that he has a serious employment handicap 
because of his constant chronic pain, 
frequency and duration of headaches, 
unemployment status, inability to maintain 
gainful employment and ability to obtain 
gainful employment.  He has not overcome the 
effects of the impairment of employability.

Vocational Exploration

Veteran has 0 months of creditable Chapter 31 
entitlement.  He previously used other VA 
educational benefits for his undergraduate 
training at Jackson State University.  Veteran 
is interested in attending the Reformed 
Theological Seminary, located in Jackson, MS, 
to obtain a Masters Degree in Theology.  He 
presented a copy of the school curriculum and 
letters of recommendation.  He wants to obtain 
his Masters Degree to become a Chaplain with 
the U.S. Government at the VA Hospital.  He 
obtained and researched this information from 
the VA Hospital.  I informed the veteran that 
this occupation is a stressful occupation 
also.  He denied and replied that he had been 
volunteering as a spiritual and religious 
counselor on the 1st and 3rd Saturday of the 
month, and counseling at Mississippi 
Department of Corrections.  He also teach[es] 
Sunday school every Sunday.  He finds peace 
and comfort with volunteering in as a 
spiritual counselor.  His volunteer 
experiences prompted him to become a full time 
chaplain.  He thought he would be qualified to 
get a chaplain's position with his BA degree.  
He was informed that he needed to have a 
Masters Degree.  We talked about his 
disability and how it would affect him.  He 
stated that he did not think he would have any 
problems because of the environment.  I 
reminded the veteran about his responses 
during the beginning of our interview.  He 
relates that his disability is stimulated due 
to stressful situations.  He is highly likely 
to experience stressful situations when 
counseling and dealing with people's lives.  
He will have to make life threatening 
decisions, which may require critical 
thinking, which in return may turn into a 
stressful situation.  He will not only 
experience stressful situations on the job, 
but at home also.  Whenever he experiences 
stress, he has headaches which lasts from 
three to seven days.  During this time he is 
unable to function.  Feasibility to 
participate in any program of services are 
questionable.  After the veteran was made 
aware of those unforeseen situations, he tried 
to change his story about the frequency and 
treatment of his headaches.  He stated that 
the torodal shots has been helpful and helps 
him recover from the headaches in one day 
period.  Then the question was asked, Why 
can't you obtain employment as a counselor 
with your BA degree in criminal justice.  He 
has over 10 years experience as a benefits 
counselor.  He has transferable skills.  This 
case manager feels that he does not need to be 
retrained as a chaplain in order to obtain 
suitable gainful employment.  He can obtain 
gainful employment with his current skills and 
experience.  He has not sought employment 
because he does not want to work in a 
stressful environment.  As a result, he wants 
to become a chaplain, which he feels is least 
stressful.  His feasibility is questionable.  
When considering his high interest in 
returning to gainful employment, this case 
manager feels that the veteran will benefit 
from employment services that will lead to 
employment that is consistent with his 
education, disability, ability and aptitude.  
Feasibility of obtaining employment as a 
chaplain is highly questionable.  This was 
explained to the veteran.  He was informed of 
his entitlement into the VR&E program.

In May 2001, the veteran clarified that he obtained Toradol 
injections twice per month without any known side effects, 
but that he was unable to drive.  He saw himself back into 
the workforce as a chaplain and was willing to work for a 
minimum salary of $25,000.  He indicated that the job fell 
into the medium sedentary classification.

A July 2001 VA occupational therapy final report concluded 
that "PT CAN MEET THE PHYSICAL REQUIREMENTS TO BE A 
CHAPLAIN, HX OF MIGRAINES WOULD NOT DISQUALIFY HIM FOR THIS 
JOB." 

In September 2001, a VA Vocational Rehabilitation Counselor 
re-reviewed the veteran's application to the VR&E program and 
dictated the following report:

Veterans case was re-reviewed in terms of 
determining feasibility of becoming a 
chaplain.  I reviewed the case documentation 
during our initial interview, his responses on 
the RNI (Rehabilitation Needs Inventory), 
employment duties of a chaplain, limited 
medical information in the CER and functional 
capacity evaluation.  After reviewing the 
above information in the CER, it is determined 
that the veteran would not be feasible of 
obtaining an employment position as a 
chaplain.  He indicated during our initial 
meeting that stress causes his migraine 
headaches.  His migraine headaches may last 
from three to seven days long (refer to 
veteran's statement in the RNI pg. 6), which 
will contraindicate with employment duties of 
a chaplain.  (Reader should refer to the 
attached employment specifications/duties of a 
chaplain pg.5).  Veteran did not present any 
medical information from his treating 
physician/nurse practitioner identifying his 
recent medical treatment history, treatment 
schedule, and ability to maintain employment 
as a chaplain in regards to the frequency and 
treatment of his migraine headaches.  As a 
result, the veteran is not feasible of 
obtaining employment for his vocational 
interest in becoming a chaplain.

After reviewing my contacts with the veteran 
and other correspondence (letters), he 
indicates that he has a strong desire to 
return to gainful employment.  When 
considering his strong interest in returning 
to gainful employment, VR&E should assist the 
veteran with obtaining employment that his 
consistent with his disabilities, abilities, 
aptitudes, and education.  He would benefit 
from a trial work period to determine his 
stamina when considering the frequencies and 
residual affects of his disability.  The trial 
work period will identify his ability to 
maintain gainful employment.  Due to his high 
interest in returning to gainful employment, 
he should be given the benefit of the doubt to 
participate in employment services that would 
lead to employment that is consistent with his 
disabilities, aptitudes, abilities and 
education.  However, veteran seems to have 
little insight in regards to what tends to 
cause an exacerbation of his service connected 
migraine headache condition.  It is felt that 
employment requiring a great deal of 
interpersonal contact and skills is 
contraindicating.  He experienced this when he 
was employed as a VBC (Veteran Benefit 
Counselor).  He would also experience this 
with the employment duties of a chaplain, 
which requires excessive personal interaction.  
Due to his current education, desire to return 
to gainful employment, it is felt that 
employment in a conventional area working with 
data/office practices may be more appropriate 
and can offer the development of an IEAP.  
This may require some short term training 
courses as part of the IEAP.  It is 
recommended that this be explored by the 
Jackson, MS Regional Office.

Also in September 2001, the veteran appeared and testified 
before the undersigned.  He reiterated his history of being 
prescribed Proponolol/Inderal for his migraine headaches for 
the years 1990 to 1992 as well as a beta blocker.  He then 
started experiencing weakness and additional headaches, to 
include rebound headaches, with his work productivity slowing 
at that time.  He was hospitalized in 1992 for heart problems 
which he described as an enlarged heart due to fluid build-
up.  He indicated a current diagnosis of mitral valve 
prolapse which he described as a leaking valve and irregular 
heartbeat.  He associated these problems with his use of 
Proponolol.  He indicated that a female VA doctor told him to 
look up the complications of taking a beta blocker, and that 
research disclosed such an association.  He indicated that 
another VA doctor indicated that heart problems could be 
caused by the medications, but that he could not be sure in 
the veteran's case.  He continued to have symptoms of 
irregular heartbeat which prevented him from engaging in 
exertional activity.  He received brief treatment for anxiety 
and depression following the onset of his heart condition, 
but had not received formal treatment since the mid 1990's.  
Overall, he thought that his migraine disorder caused him to 
withdraw from society and frustrate his ability to live a 
normal life.

The veteran also testified to graduating from Jackson State 
University in 1982, and that he began work at VA through a 
work-study program.  He started in the finance department, 
and served as a Veterans Benefits Counselor from 1986 through 
1994.  He recalled presenting doctors' notes for missing work 
due to migraines in 1994, but his supervisor became upset 
when he didn't call every day.  He indicated that phoning in 
as sick was impossible due to his rebound headaches.  He 
averaged two migraines per month lasting 8 to 24 hours in 
duration with rebound headaches lasting an average of 8 to 16 
hours in duration.  He would normally require 15 hours to 
recoup from these episodes.  He also felt woozy for the next 
few days and, overall, he would require 3 to 5 days to 
recoup.  He was dismissed from his job by VA primarily due to 
his migraine disorder, and denied taking leave for any other 
medical condition.  He didn't take the appropriate steps to 
apply for disability retirement, and had been unsuccessful 
for obtaining gainful employment.  He was volunteering in 
prison ministry as well as teaching young people about the 
Bible.  He did this one hour a day for three days of the week 
and 4 hours a day for two additional days.  He applied for 
vocational and rehabilitation training to become a chaplain, 
but VA determined that it was not a medically reasonable 
vocation as a result of his migraine disorder.  His current 
treatment for migraine headaches included shots and Tylenol 
#3.  He averaged 6 days per month missed work due to his 
migraines, and believed he could work if accommodations were 
made for his disability.  He particularly thought he could be 
productive in an occupation such as a chaplain, even while 
having a rebound headache as long as he took Tylenol #3.  
However, he was not able to function during a migraine 
headache.  

In a VA Form 9 filing received May 2002, the veteran 
disagreed with VA's determination that chaplain training was 
not feasible.  In so doing, he referred to a chaplain job 
description indicating that chaplain duties were closely 
related to office administrative duties.

Subsequent VA clinic records showed continued treatment for 
migraine headaches occurring two times per month.  On June 
9th, 2002, he reported that his Toradol shots usually worked.  
Nevertheless, he was receiving Toradol shots twice per month.

On VA mental disorders examination in January 2003, the 
veteran described his mental problems as moodiness, easy 
irritation and anger, and feeling like the "underdog."  His 
anger began in the early 1990's when his headaches became 
more of a factor and he "lost control of his life."  His 
defense against anger basically was avoidance.  He did not 
socialize or go in public except for his volunteer work.  His 
marriage was "good" but he avoided his family at times.  He 
stopped working at VA after a sudden disagreement with his 
supervisor who had questioned the legitimacy of his headaches 
and he "lost it."  He had missed many work days the last 
two years due to his headaches which would seem to occur on 
Wednesday and Thursday and ruin the whole weekend.  He did 
volunteer work on a steady basis which was "something I can 
do" as it gave him a role in life.  His mental status 
examination resulted in a diagnosis of "[n]o psychiatric 
disorder" with Axis II diagnosis of schizoid personality 
adaptation not reaching the level of schizoid personality 
disorder.  He was assigned a GAF score of 91 for the current 
and past year.  The examiner also offered the following 
discussion:

No psychiatric disorder is seen.  The 
patient's strategy of avoidance seems to be 
working well for him at this time.  This 
constitutes a personality trait, but not a 
personality disorder or illness.

VA neurological disorders examination in January 2003 
reflected the veteran's continued report of migraine 
headaches associated with nausea, photophobia, sharp stabbing 
right-sided head pain, and taste disturbance.  His headaches 
lasted for a few hours at which time he isolated himself in a 
dark room.  Afterwards, he had a dull ache which lasted a few 
days.  He stayed in bed several days because it became worse 
if aggravated.  Over the last several months, he reported 
spending 6-7 days in bed with about 2 headaches per month.  
He indicated weekly headaches when he was working.  For this 
reason, he was not working and claimed unemployability.  He 
took Toradol and Tylenol #3 for severe headaches.  A review 
of his records indicated that he was reluctant to take any 
prophylaxis, but that he was on Verapamil for hypertension.  
His physical examination was unremarkable.  He was given the 
following assessment:

Common migraine, current frequency 2/month.  
Seems to be out of commission for 
approximately 6 days per month.  Available 
records only go back to 1999 and his headache 
frequency has been stable at 2-3/month over 
that time.  AO visits for headache treatment 
vary from a high of 3/month to every 3 months 
over that time.  By his history, employment 
increases the frequency of his headaches to 
weekly.  If he truly spends several days in 
bed with a headache, this would render him 
unemployable.  Prophylaxis therapy might 
improve his headache control.

On VA heart examination in January 2003, the veteran reported 
a current diagnosis of myocarditis manifested by a leaking 
heart valve and an irregular heart beat.  He associated this 
diagnosis with his use of Imitrex and Propranolol in 1992.  
He had discontinued use of these medications after being 
hospitalized, but continued to have chest pain which he 
described as soreness and deep pain in the left chest area.  
Moving the wrong way or lifting something heavy often caused 
this pain.  He had dyspnea on exertion and chronic fatigue.  
There was no history of peripheral swelling.  He had 
dizziness only associated with headaches with no history of 
syncope.  He denied being on any cardiac or antihypertensive 
medication.  He denied a diagnosis of hypertension.  On 
physical examination, he presented as well developed and well 
nourished.  His pulse was 64 with respirations of 16.  He had 
blood pressures of 120/82, 124/80 sitting and 120/80 
reclining.  His lungs were clear to auscultation and 
percussion without rales, rhonchi or wheezes.  His heart 
sounds showed regular rate and rhythm without murmur, rub or 
gallop.  His PMI was not displaced, and precordium was not 
hyperactive.  He had positive chest-wall pain to palpation in 
the left lateral chest-wall area.  His abdomen was without 
apparent organomegaly, masses or tenderness.  Bowel sounds 
were normoactive.  There was no peripheral edema.  His 
diagnoses included musculoskeletal chest-wall pain and no 
diagnosed heart condition.  The examiner also offered the 
following addendum:

C. file was reviewed. The majority of the C. 
file contains administrative type records and 
not medical records.  I did find the March 
1994 examination but it included two pages, 
and the third page was missing.  Recent 
records from Jackson VA Hospital, which is 
reportedly the only place he is being 
followed, do not list a heart condition.  The 
majority of visits are for his migraine 
headaches.  There is a discharge summary of 
record dated December 1992.  This discharge 
summary had the diagnosis of myocarditis of 
unknown etiology which was crossed out to read 
cardiomyopathy, dilated of unknown etiology.  
This discharge summary states the patient was 
on Pamelor (nortriptyline) at that time for 
his migraines.  His ejection fraction per 
echocardiogram was 20 percent.  He has another 
discharge summary dated 10/20/93 for pleuritic 
chest pain.  Cardiology saw the patient and 
felt his shortness of breath was not secondary 
to a cardiac event.  He had a gated heart scan 
with an ejection fraction of 83 percent.  His 
stress test was negative.  An echocardiogram 
revealed mild mitral prolapse and an ejection 
fraction of 70 percent.

CURRENT FINDINGS:  The patient does not have a 
current diagnosis of a heart condition.  
Reasons and rationale are a normal chest x-ray 
with the heart to be normal in size; a normal 
EKG with sinus mechanism rate of 55; a normal 
echocardiogram with an ejection fraction of 55 
percent; a normal exercise stress test with a 
METS level of 9.1 and chest pain nor 
arrhythmias on the stress test.

The patient does not currently have a 
diagnosed heart condition.  He had myocarditis 
or cardiomyopathy of unknown etiology in 
December 1992.  It was noted in the discharge 
summary that he was on Pamelor (nortriptyline) 
at that time.  Pamelor has been associated 
with myocardial infarction and arrhythmias, 
but the patient did not have a myocardial 
infarction.  Propranolol has been associated 
with congestive heart failure, but the veteran 
had dilated cardiomyopathy of unknown etiology 
or myocarditis of unknown etiology, and did 
not have congestive heart failure.  It was not 
listed that he was taking propranolol at the 
time of this event in December 1992.  He has 
had a continuous chest pain and "irregular 
heartbeats" since December 1992, even though 
he no longer takes propranolol nor Pamelor.  
He currently has no diagnosed heart condition.  
He has atypical chest pain, etiology unknown.  
I cannot relate his single episode of 
myocarditis or cardiomyopathy in December 1992 
to his migraine headaches or medications taken 
for his migraine headaches.  I cannot relate 
his current atypical chest pain to his single 
episode of myocarditis or cardiomyopathy in 
December 1992.

Thereafter, the veteran's VA clinic records show continued 
treatment for migraine headaches with Torodal injections.

In December 2003, the veteran testified to private treatment 
for a heart condition, including his participation in a heart 
study at Jackson State University.  His findings included 
borderline enlarged left atrium, mitral regurgitation, 
pulmonary regurgitation and recurrent palpitations, etiology 
unknown.  His physicians, however, had not provided an 
opinion on the etiology of his abnormal findings.  He 
believed his last VA psychiatric examination was inadequate 
as it was based on a five-minute interview.  He also believed 
the recent neurology examination report failed to provide a 
definitive opinion regarding his unemployability.  He lost 
his VA employment in 1994, at which time he was earning 
$30,000, as a result of the frequency and duration of his 
headaches.  He would experience 3 incapacitating headaches 
per month requiring Toradal injections.  He also had 
"rebound" headaches, lasting 8 to 24 hours in duration, 
which required him to take Tylenol #3 whose side-effects 
interfered with his employability.  Overall, the severity, 
duration and frequency of his headaches had remained the same 
throughout the appeal period.  He thought he was capable of 
performing the duties of a chaplain noting the flexibility in 
the hours of service.  He also thought he would be capable of 
returning to college to obtain the necessary degree.

At the time of his hearing, the veteran presented additional 
evidence to be considered in his case.  An August 1993 letter 
from the veteran's VA supervisor noted his difficulty with 
meeting his performance standards as well as his "illness 
this past year."  He submitted a leave statement for the 
year 1992 as follows:


1992
Hours of leave
01-08
43/4
01-21
31/2
02-06
3/4
03-04
7
03-18
8
03-19
8
04-01
31/4
04-02
8
04-03
8
04-21
8
05-11
8
05-12
8
05-13
8
05-14
8
05-15
8
05-18
8
05-19
31/2
05-22
8
06-03
71/2
06-05
8
06-11
8
07-10
8
07-14
31/2
07-16
31/2
08-31
8
09-01
8
09-03
8
09-08
41/2
09-10
8
09-15
8
09-16
8
09-17
8
09-18
8
10-14
8
10-15
8
10-26
8
10-27
8
11-16
8
11-17
8
11-18
8
11-19
8
11-20
(51/4)

A physicians certificate authorized the veteran's work 
absence due to a migraine headache from August 15 to August 
17, 1994.

The veteran also submitted documentation regarding his 
participation in the Jackson Heart Study conducted by the 
University of Mississippi Medical Center.  A comprehensive 
cardiac evaluation conducted by Tellis B. Ellis, III., M.D., 
in June 2003 analyzed heart study findings as follows:

EKG shows normal sinus rhythm, increased 
voltage, probably early repolarization type ST 
elevation.

An exercise treadmill test using a modified 
Bruce protocol was performed.  Target heart 
rate achieved with no chest pains or ST 
segment displacement.  Normal exercise test.

Echocardiogram showed normal left ventricular 
chamber size and wall motions, normal left 
ventricular systolic function.  Ejection 
fraction is 50-55%.  There is mild left atrial 
enlargement, mitral valve sclerosis, mild 
mitral regurgitation, mild tricuspid 
regurgitation, and right ventricular systolic 
pressure 37 mm of mercury.  There is mild PI.  
No pericardial effusion.

IMPRESSION:

1.  Recurrent palpitations, etiology unknown.

The patient's cardiac function is normal.  He 
has mild regurgitation.  The etiology of the 
recurrent palpitations and vague chest pains 
is not clear.  I do not believe he is 
experiencing angina ...

Finally, the veteran submitted a statement indicating that 
his headaches had worsened with rebound headaches lasting 8 
to 24 hours in duration with another 24 hours needed to 
recuperate.

In support of his claim, the veteran has submitted several 
medical articles and publications.  One article from 
www.rxmed.com defines mitral valve prolapse as the bulging of 
both leaflets of the mitral valve, located between the left 
ventricle and left atrium in the heart, during the 
contraction phase of the heart cycle.  It was a common benign 
disorder of unknown origin, although the autosomal dominant 
type was occasionally inherited.  It was often an incidental 
finding in normal persons without any symptoms.  However, 
symptoms which could be present included chest pain (sharp, 
dull or pressing), fatigue, shortness of breath, dizziness, 
anxiety, lightheadness when getting up from a chair or bed, 
palpitations and history of migraine.  Risk factors included 
patients with cardio-myopathy, coronary artery disease as 
well as subgroups with hyperthyroidism, Grave's disease, 
hypomastia, Duchenne muscular dystrophy, myotonic dystrophy, 
sickle cell disease, atrial septal defect, Marfan syndrome 
and rheumatic heart disease.  For most patients, no treatment 
or medications were necessary, but some symptoms of excessive 
tone could require treatment with beta blockers.  Rarely, 
heart valve surgery could be considered in select patients.  
Physical restrictions were usually not required, but patients 
with definite clicks and murmurs were suggested to refrain 
from sports requiring maximum effort.  The risk of 
complications was very low, but rare complications included 
congestive heart failure, stroke, mitral regurgitation and 
infective endocarditis.  Another article from www.tmc.edu 
further noted that MVP affected 5% to 7% of the population 
occurring more often in women than men.

An article from www.mamashealth.com defined myocarditis as an 
inflammation or degeneration of the heart, and a possible 
complication during or after various bacterial or parasitic 
infectious diseases such as polio, rubella or rheumatic 
fever.  It was often caused by various diseases such as 
syphilis, goiter, endocarditis or hypertension, and may 
appear as a primary disease in adults with degenerative 
disease of old age.  It may be associated with dilation 
(enlargement due to weakness of the heart muscle) or with 
hypertrophy (overgrowth of the muscle tissue). Individuals 
who smoked cigarettes had a higher mortality and risk of 
myocardial infarction than individuals who do not smoke.  In 
some cases, myocarditis could progress to congestive heart 
failure requiring hospitalization, heart failure medications, 
or cardiac transplantation.  The cause of myocarditis was 
inflammation of the muscle of the heart.  A variety of 
medical conditions could cause myocarditis, the most common 
cause was infection by viruses such as enteroviruses.  Over 
many years, a chronic enterovirus heart infection and the 
body's response to that infection could lead to irreversible 
heart muscle damage and heart failure.  Patients with acute 
myocarditis and chronic myocarditis experienced different 
symptoms.  In both acute and chronic myocarditis, individuals 
might experience fever, chest pains, a sensation of skipped 
heart beat (palpitations), dyspnea and fatigue.  There was no 
specific treatment for myocarditis, and treatment was usually 
based on the patient's symptoms 

Articles from www.drugdigest.org and www.psyweb.com describe 
Propranolol, also known as Inderal, Inderide, and Ipran, as 
an antianginal, antiarrythmic, antihypertensive antimigraine 
drug and beta-blocker.  Beta-blockers were not FDA approved 
for the treatment of anxiety or nervous tension, but such use 
was general in application.  It was also used in the 
treatment of aggressive behavior, angina, certain types of 
pain, high blood pressure, migraine headaches, narcotic 
withdrawal, panic attacks, pectoris, phobias, schizophrenia, 
tremors, to help prevent second heart attack, and the effects 
of antipsychotic drugs.  The drug was not habit forming and 
could be taken for months or even years.  The actual dosage 
was to be determined by the physician, but normal dosage was 
up to eight months only.  Precautions were necessary for 
patients having liver problems.  Overdose symptoms included 
confusion, changes in heart beat, difficulty breathing, 
discoloring of fingernails/palms, and loss of consciousness, 
sleepiness, or seizures.  Propranolol use was contraindicated 
for patients with low blood pressure, diabetes, sever 
allergies, asthma, chronic pulmonary disease or severe heart 
disease.  Common side-effect symptoms included 
dizziness/slight drowsiness, male impotence.  Rare side-
effects included decreased sexual ability, trouble with 
sleep, difficulty breathing, cold hands/feet, hallucinations, 
irregular heartbeat, skin rash, swelling of the ankles, feet 
or back, joint pain, chest pain, depression, confusion, 
nausea, fever, or abdominal cramps. 

Another article from www.pysweb.com described Nortriptyline, 
also known as Aventil and Pamelor, as a tricyclic 
antidepressant and antineuralgic used to treat endogenous 
depression, chronic skin disorders, depression, migraine 
headaches, panic disorder, severe arthritis, bedwetting, 
AIDS, PMS, ADHD, ringing ears, and with other drugs to manage 
chronic/severe pain.  It worked by restoring levels of 
norepinephrine and serotonin in the brain.  Lower dosages 
were recommended for patients with liver and kidney 
dysfunction.  Overdose symptoms included confusion, 
convulsions, hallucinations, heart failure, loss of 
consciousness, lowered body temperature, sleepiness/deep 
sleep, or tremors.  The drug was non habit-forming.  Common 
side-effects included blurred vision, constipation, cramps, 
disorientation, drowsiness, dry mouth, headache, low blood 
pressure, or sensitivity to bright lights.  Rare side-effects 
included anxiety, black tongue, confusion, convulsions, hair 
loss, increased appetite, insomnia, intestinal blockage, 
racing heartbeat/palpitations, males developing breast, 
nightmares, odd taste, ringing in ears, seizures, sexual 
problems, swelling testicles, skin rashes/allergies, 
tingling, weight gain/loss, or yellowing skin/whites of eyes.

Additional literature includes comments from what appears to 
be a website dedicated to physicians answering questions 
posed by laypersons.  These communications note that 
researchers have discovered a link between migraines and 
heart attacks as migraines cause a dilation of blood vessels 
in the scalp.  It was also noted that medication used to 
treat migraines caused dilation of the blood vessels of the 
scalp and exerted constrictor effects on the arteries which 
fed the blood to the heart muscle.  It was further noted that 
migraine sufferers with heart disease should avoid certain 
anti-migraine medications.  The veteran has also referenced 
the 1993 version of PDR, page 2572, which states that 
individuals with heart problems who continue use of beta 
blockers can have cardiac failure. 

III.  Analysis

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The benefit of 
the doubt rule, however, is not for application when the 
preponderance of the evidence is against a claim.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

A.  Service connection - heart condition

The veteran claims entitlement to service connection for a 
heart condition as secondary to his service connected 
migraines and/or secondary to medications used to treat his 
migraine disorder.  Service connection may be established for 
disease or disability proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2003).  The Court of 
Appeals for Veterans Claims has construed the provisions of 
38 C.F.R. § 3.310(a) as entailing "any additional impairment 
of earning capacity resulting from an already service 
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran first claims that he manifests a current cardiac 
disability manifested by mitral valve prolapse and symptoms 
of an irregular heart beat and chest pain.  He also refers to 
his hospitalization in 1992 for myocarditis/dilated 
myocardiopathy.  Undoubtedly, the veteran was hospitalized in 
1992 for what was then termed as myocarditis and/or dilated 
myocardiopathy of unknown etiology.  VA clinic records do not 
show any current treatment for a diagnosed cardiac 
disability.  VA examination in 1994, which included extensive 
diagnostic testing such as EKG, a 24-hour Holter monitor, 
ECHO, chest x-ray and laboratory findings, included diagnoses 
of resolved myocarditis and/or dilated myocardiopathy, 
frequent PVC's and mitral valve prolapse.  VA examination in 
January 2003, which also included extensive diagnostic 
testing and review of the claims folder, concluded that the 
veteran did not manifest a current diagnosis of a heart 
condition.  Recent medical records submitted by the veteran 
establish a diagnosis of recurrent palpitations of unknown 
etiology.  For purposes of this appeal, the Board will 
consider the veteran's mitral valve prolapse and symptoms of 
chest pain and irregular heartbeats as a current disability.

In order to substantiate his claim, the veteran bears a 
minimum burden of placing the evidence into equipoise as to 
whether his mitral valve prolapse and symptoms of chest pain 
and irregular heartbeats are related to his service connected 
migraines and/or medications taken to treat his migraines.  
The Board accepts as competent evidence the medical treatise 
articles indicating that side-effects of Propranolol include 
irregular heartbeats and chest pain.  38 C.F.R. § 3.159(a)(1) 
(2003).  This information, while helpful, is of limited value 
as it does not speak directly to the circumstances of the 
particular case, i.e., whether the veteran's taking and 
eventual discontinuance of Propranolol caused permanent or 
chronic symptoms of mitral valve prolapse, irregular 
heartbeats and/or chest pain.  See Sacks v. West, 11 Vet. 
App. 314 (1998) (a generic medical treatise evidence that 
does not specifically opine to the particular facts of the 
appellant's case holds little probative value).

A VA examiner in 1994 accepted the principle that Propranolol 
use could lead to complications such as cardiac failure.  The 
examiner, however, reviewed the particular circumstances of 
the veteran's case and concluded that the veteran's use of 
Propranolol was not the cause of any claimed cardiac 
condition, to include his mitral valve prolapse and frequent 
PVC's.  A VA examiner in 2003 concluded that the veteran's 
single episode of myocarditis or myocardiopathy in 1992 could 
not be related to his migraine headaches or medications taken 
for his migraine headaches.  The examiner reached the same 
conclusion with respect to the veteran's complaint of 
atypical chest pain.  Dr. Ellis' June 2003 examination report 
indicates a diagnosis of recurrent palpitations of unknown 
etiology.  Therefore, the Board finds that the preponderance 
of the evidence establishes that the veteran's current 
symptoms are not causally related to his service connected 
migraine disorder and/or the taking of medications to treat 
his service connected migraine disorder.

In so holding, the Board has considered the lay statements of 
record regarding the veteran's historical treatment and 
symptoms of mitral valve prolapse, irregular heartbeats and 
chest pain.  These statements hold some probative value.  The 
medical treatise materials do not establish that such 
symptoms are chronic residuals of Propranolol use.  
Furthermore, these documents indicate that the origin of 
mitral valve prolapse is unknown but most commonly associated 
with a viral infection.  It was also noted to be a "benign" 
disorder commonly found in the population at large.  This 
evidence, in and of itself, does not have a tendency to 
support the claim.  The veteran's own self-diagnosis and 
analysis of the treatise materials holds no probative value 
in this case as the veteran is not shown to possess the 
requisite training in matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. §3.159(a) (2003).  The VA clinic records, which 
include notations such as the veteran cannot take Imitrex due 
to cardiac problems, are merely a transcription of the 
veteran's history of past pharmaceutical treatment.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'"

In summary, the preponderance of the evidence establishes 
that the veteran's claimed heart condition, to include mitral 
valve prolapse and symptoms of chest pain and irregular 
heartbeats, are not causally related to his service connected 
migraine disorder and/or the taking of medications to treat 
his service connected migraine disorder.  The benefit of the 
doubt rule per 38 U.S.C.A. § 5107(b) is not for application 
in this case.  Ortiz, 274 F.3d at 1365.  Therefore, the claim 
for service connection for a heart condition as secondary to 
service connection migraine headaches and/or medications 
taken for service connected migraine headaches must be 
denied.

B.  Service connection - nervous condition

The veteran also alleges service connection for a nervous 
condition as secondary to his migraine headaches and/or 
medications taken for service connected migraine headaches.  
Review of the record includes past diagnoses of depressive 
disorder NOS and dysthymia.  The medical treatise articles 
submitted note that rare side-effects of Propranolol use 
include depression, but the article does not establish that 
depression would be a chronic disability after 
discontinuation of use.  VA examination in 2003, based upon 
review of the claims folder, found no evidence of a current 
psychiatric disorder.  The only evidence of record suggesting 
a possible relationship between a claimed nervous condition, 
to include depressive disorder NOS and dysthymia, and the 
veteran's migraine headaches and/or medications taken for 
service connected migraine headaches consists entirely of the 
veteran's statements of record.  Such evidence holds no 
probative value in this case as the veteran is not deemed 
capable of providing a medical opinion of causation.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. §3.159(a) (2003).  
Rather, the veteran himself appears to relate the onset of 
his depressive symptoms to his diagnosis of non-service 
connected myocarditis.  The veteran has failed to meet his 
minimum burden of proof in this claim, and the claim for 
service connection for a nervous condition as secondary to 
service connection migraine headaches and/or medications 
taken for service connected migraine headaches must be 
denied.

C.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2003).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2003).

The veteran is in receipt of a 50 percent rating for service 
connected migraine headaches, and a 10 percent rating for 
residuals of keloids of the upper chest.  This results in a 
combined disability rating of 60 percent.  38 C.F.R. § 4.25 
(2003).  Thus, he does not manifest a single service 
connected disability ratable to at least 60 percent, or one 
disability ratable to at least 40 percent with sufficient 
additional disability combining to 70 percent.  
Parenthetically, the Board notes that the migraine and keloid 
disorders do not involve the same body system, result from a 
single accident or etiology, or result from multiple injuries 
incurred in combat or as a result of being a prisoner of war.  
See 38 C.F.R. § 4.16(a)(1)-(4) (2003).  The Board must find 
that the veteran is not entitled to consideration of a TDIU 
rating under the schedular standards of 38 C.F.R. § 4.16.  

However, a claim may be referred to the Director of 
Compensation and Pension Service for extra-schedular 
consideration where the evidence establishes that the veteran 
is unemployable by reason of service-connected disability, 
but fails to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2003).  An 
assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.  The 
veteran's age and effects of non-service connected 
disability, however, are not factors for consideration.  
38 C.F.R. §§ 3.341(a), 4.19 (2003).

Substantially gainful employment refers to, at a minimum, the 
ability to earn a living wage, and one is not engaged in 
substantially gainful employment if annual income below the 
poverty threshold for one person.  Bowling v. Principi, 15 
Vet. App. 1, 7 (2001).  Proving inability to maintain 
"substantially gainful occupation" to TDIU does not require 
proving 100% unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The term "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the non-
service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 60% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  

The determination in this case largely revolves upon the 
veteran's report regarding the severity, frequency and 
duration of his migraine headaches.  He has consistently 
alleged two to three migraines per month which is largely 
supported by VA clinical records, to include bi-monthly 
Toradol injections.  However, the Board finds irreconcilable 
discrepancies of record regarding the veteran's descriptions 
of duration of his symptoms, to include his "rebound" 
headaches.  By some reports, he claims that his migraine 
disorder causes him to miss three to seven workdays per 
migraine episode.  This is the result of an incapacitating 
episode of migraine followed by "rebound" headaches and a 
one-day recuperation period from fatigue.  He claims that his 
excessive leave for the years 1992 to 1994 was due solely to 
his migraine headache disorder.

On the other hand, the veteran has admitted to a VA 
Vocational Counselor that his "toradal shots ha[ve] been 
helpful and help[ed] him recover from the headaches in a one 
day period."  He testified to missing a total of 6 work days 
per month due to his migraines, and that his "rebound" 
headaches are treatable with medication so as not to 
interfere with his employability.  VA clinic records also 
document his report that his Toradol shots worked "well."  
The Board, therefore, must assess the accuracy and 
credibility of the veteran's report of symptomatology.

The documentary evidence of record includes VA clinic records 
showing bi-monthly Toradol shots due to migraines.  There are 
no physician orders for bed rest other than one physician 
note excusing two days' of missed work time in August 1994 
due to migraines.  Sick leave reports for the year 1992 show 
3/4 of an hour in February, 1 day in January and August, 2 days 
in July, 3 days in June, 31/2 days in March, and 4 days in 
October, 5 days in September and November, and 7 1/2 days in 
May.  The record discloses that the September leave included 
a hospitalization for a gastrointestinal virus.  With the 
exception of May, this documentary evidence does not support 
the veteran's claims of requiring three to seven days of 
leave time per migraine episode.

Undoubtedly, the veteran's leave statements do show excessive 
leave time use from January 1993 to April 1993.  His VA 
records indicate that he was hospitalized in December 1992 
for his myocarditis.  The veteran himself described to a VA 
examiner in March 1994 that his excessive leave use began 
after being diagnosed with myocarditis which apparently 
caused him to have depression and dreams of death.  
Thereafter, pay periods 5 through 19 show 4 periods without 
leave, and 6 periods with 8 hours or less.  Of note, a 
federal pay period is every two weeks.  There are periods of 
excessive leave beginning in pay period 20, but it is known 
from the record that the veteran was hospitalized in October 
1993 due to pleuritic chest pain manifested by fatigue of 
several weeks duration.  Interestingly, the leave reports for 
1994 show 10 pay periods with no leave usage, 3 pay periods 
with 2.5 hours, and 5 pay periods with 8 hours or less.  
Accordingly, this evidence does not tend to support the 
veteran's allegations.

Further weakening the veteran's allegations is his admissions 
to a VA examiner in March 1994 that his excessive leave usage 
followed his diagnosis of myocarditis and symptoms of 
irregular heartbeats, chest pain, depression and fatigue.  He 
admitted a similar history to a VA examiner in June 1999.  On 
the above mentioned evidence, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
manifested, and continues to manifest, a migraine disorder 
with 2 to 3 incapacitating episodes per month.  Per his 
admissions, the incapacitating episodes last for one to days 
in duration, and his following "rebound" are treatable with 
medication which do not interfere with his employability.  

Medical opinion potentially in favor of the veteran's claim 
includes a January 2003 VA examination report wherein the 
examiner concluded "If [the veteran] truely spends several 
days in bed with a headache, this would render him 
unemployable."  This opinion is based upon the veteran's 
report that his rebound headaches lasted three to seven days 
in duration as the examiner did not find confirming evidence 
in the claims folder.  As held above, the Board finds the 
veteran's history as reported to the examiner is not 
trustworthy and, thus, the Board assigns very little weight 
to the opinion.  Cf. Reonal v. Brown, 5 Vet. App. 458, 460-1 
(1993); Guimond v. Brown, 6 Vet. App. 69, 72 (1993)(medical 
opinion based on a rejected factual predicate has no 
probative value).

The VA Vocational and Rehabilitation Service has conducted an 
extensive review of the veteran's employability status.  
Their conclusion that the veteran's service connected 
migraine disorder impairs his employability is consistent 
with the 50 percent rating assigned in this case.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003)(50 percent 
schedular rating contemplates very frequent completely 
prostrating and prolonged attacks of migraines productive of 
severe economic inadaptability).  A July 2001 VA occupational 
therapy final report concluded that the veteran would not be 
physical disqualified from being a chaplain as a result of 
his migraine disorder, and the Vocational and Rehabilitation 
Service has ultimately concluded that the veteran's migraine 
disorder would not preclude him from employment in a 
conventional area such as working with data/office practices.

Additionally, the veteran himself has stated his belief that 
he could return to substantially gainful employment.  In 
September 2001, he testified to his belief that he could 
return to substantially gainful employment if accommodations 
could be made for him missing 6 days per month due to his 
migraines.  Letters submitted on behalf of his claim of 
entitlement to Vocational and Rehabilitation services also 
tend to support his ability to perform substantially gainful 
employment.  Finally, the June 1999 VA diagnosis of 
depressive disorder NOS included a GAF score of 45.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  A GAF of 45 score 
represents psychological, social, and occupational 
functioning intermediate between major and severe in degree 
that is consistent with an inability to hold a job.  Id.  
Accordingly, the veteran's unemployability has been affected 
by non-service connected disability which may not be 
considered by the Board in determining entitlement to TDIU.

Overall, the Board places the greatest probative weight on 
the opinion and expertise of VA's Vocational and 
Rehabilitation Service in determining that the veteran is 
capable of performing substantially gainful employment.  This 
opinion is based upon interview of the veteran, to include 
his inconsistent statements regarding the severity, duration 
and frequency of his migraines, and an analysis of his 
vocational and educational background.  In this respect, the 
Board notes that there is affirmative evidence of the 
veteran's employability in a conventional area such as 
working with data/office practices.  Cf. Bowling, 15 Vet. 
App. at 8 (noting that Board improperly relied on negative 
evidence to find employability).  The Board also notes that 
the schedular criteria for his 50 percent rating are intended 
to compensate him for considerable loss of working time from 
exacerbations, such as 6 days per month.  See 38 C.F.R. § 4.1 
(2003). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to TDIU as there 
is positive evidence demonstrating the veteran capable of 
substantially gainful employment.  The Board finds no 
existing factors exist which takes his case outside the realm 
of the usual so as to render impracticable his 50 percent 
schedular rating.  The benefit of the doubt rule is not for 
application, see 38 U.S.C.A. § 5107(b), and the claim for 
entitlement to TDIU is denied.


ORDER

Service connection for a heart condition secondary to 
service-connected migraine headaches is denied.

Service connection for a nervous condition secondary to 
service-connected migraine headaches is denied.

Entitlement to TDIU is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



